Citation Nr: 1400944	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that assigned a 10 percent rating for anxiety disorder not otherwise specified, claimed as PTSD, after granting service connection for the same.  The Veteran appealed the assigned rating. 

After a de novo review of the Veteran's claim, the RO issued a rating decision in April 2010 increasing the initial rating to 50 percent.  The Veteran continued to disagree with the rating provided. 

Although the RO framed the issue on appeal as being limited to anxiety disorder not otherwise specified, the Board has characterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran also has been diagnosed with PTSD, the Board has further characterized the issue as reflected on the title page.

In addition to the paper claims files, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA have been reviewed in connection with this claim.

The Veteran submitted private medical records to the Board dated July 16, 2012 that were not previously considered by the RO.  However, he included a waiver of RO consideration, so the Board may properly review these records in connection with this claim and a remand is not necessary for the RO to issue a supplemental statement of the case.    

The claim for entitlement to TDIU was not specifically appealed.  In this regard, the Board notes that in Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised on the record.  In this case, the Veteran and his accredited representative have specifically argued that he is unable to work as a result of his psychiatric disorder.  See, e.g., Appellant's Brief, received December 2013.  The issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.  Therefore, it is reflected on the title page.

The issue of entitlement TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 17, 2008 to July 16, 2012, the Veteran's acquired psychiatric disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect and disturbances of motivation and mood.

2.  From July 16, 2012, the Veteran's service-connected acquired psychiatric disorder is manifested by no more than occupational and social impairment with deficiencies in most areas, such as work, thinking, and mood. 


CONCLUSIONS OF LAW

1.  From September 17, 2008 to July 16, 2012, the criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified and PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411, 9413 (2013).




2.  From July 16, 2012, the criteria for an evaluation of 70 percent, but no higher, for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified and PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 9411, 9413 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2008, the Veteran was informed of the evidence and information necessary to substantiate his claim, the information required to enable VA to obtain evidence in support of the claim, and the assistance that VA would provide to obtain evidence and information in support of the claim.    38 U.S.C. § 5103(a).  The Veteran also received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was completed prior to the initial AOJ adjudication of the claim in July 2009.  Pelegrini.   The Board finds that the notice requirements pertinent to the issues on appeal have been met.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All available service treatment records have been associated with the claims file and the RO assisted the Veteran in obtaining post-service treatment records and any indicated available private treatment medical records.  Moreover, the Veteran has been afforded a VA examination in May 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given that the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.
 
The Board acknowledges the request for an additional examination by the Veteran's representative in the Appellant's Brief, received in December 2013.  The representative stated that the "last VA examination...is over 54 months old" and is therefore "too old to adequately evaluate the state of the condition."  However, the Board has significantly relied on the private examination results from July 2012 provided by the Veteran.  These results are detailed and a sound basis upon which to decide the claim.  Moreover, since the May 2009 VA psychiatric examination, there are numerous VA and private mental health records that adequately detail the Veteran's psychiatric symptoms in the interim.  A remand for an additional examination would provide no benefit to the Veteran but instead needlessly delay the adjudication of the appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Increased Rating for an Acquired Psychiatric Disorder

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of "staged" ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9413, for anxiety disorder, not otherwise specified.  The mental disorders listed under 38 C.F.R. § 4.130, including PTSD, are evaluated under the same general rating formula.  Under the General Rating Formula for Mental Disorders, total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships is to be rated 70 percent disabling.   38 C.F.R. § 4.130.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships is to be rated 50 percent disabling.  38 C.F.R. § 4.130.

The above symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Entitlement to a disability evaluation in excess of 50 percent for an acquired psychiatric disorder from September 17, 2008 to July 16, 2012.

The evidence for this time period includes a VA PTSD Compensation and Pension Examination, VA treatment records from September 2004 to August 2011, and a letter from the Veteran's private physician dated in March 2011. 
The Veteran's VA treatment records from June 2005 to March 2009 reflect that he was typically appropriately groomed, demonstrated a linear thought pattern, and his short- and long-term recall were "grossly normal" throughout the period.  His GAF scores ranged from 58 to 65.

During his VA Compensation and Pension Examination in May 2009, the Veteran was appropriately dressed and neatly groomed, cooperative, denied experiencing panic attacks, and stated that although he had suicidal thoughts in the past, he did not have them "at present."  He stated that he had three close friends and denied any hypervigilance.   The examiner stated that his symptoms "do not meet the criteria for PTSD" but instead resembled the "criteria for anxiety disorder not otherwise specified."  His GAF score was 60. 

During a VA Mental Health examination in June 2010, the Veteran displayed poor hygiene, a logical thought process, and had a flat affect.  His GAF score was 51.  

A March 2011 letter from the Veteran's private physician states that the Veteran was discharged from treatment "incomplete" in October 2010.  The physician went on to describe the Veteran's symptoms of anger.  

VA treatment records from June 2011 to August 2011 reflect that the Veteran again had appropriate grooming, a linear thought process, and his short- and long-term recall were intact.  His GAF score was 55 in June 2011 and 59 in August 2011.

The Board finds that the Veteran does not warrant a disability evaluation in excess of 50 percent for his acquired psychiatric disorder for the period from September 17, 2008 to July 16, 2012.  For the most part, symptoms commensurate with those listed under 38 C.F.R. § 4.130 for a 70 percent rating were not met during this period.  In this regard, he identified three close friends and demonstrated a normal thought process.  While some references to past suicidal ideation are associated with the Veteran's treatment records, the Veteran has denied current suicidal ideation or thoughts during this time period.  Also, although he was described as showing poor hygiene on one occasion, he was regularly described as appropriately dressed and neatly groomed.  There also is no evidence that his speech was intermittently illogical, obscure, or irrelevant.  Further, there is no showing of obsessional rituals which interfere with routine activities, and, in the same manner, no panic attacks have been demonstrated during this period.  The Board therefore finds that the evidence does not show near-continuous panic affecting the ability to function independently, appropriately, and effectively.  

The Board acknowledges that there is some evidence that the Veteran manifested a few of the symptoms for a 70 percent disability rating from for the period from September 17, 2008 to July 16, 2012.  Clearly the Veteran has indicated that he has felt depressed and guilty.  Even assuming, without conceding, this to be representative of near-continuous depression, there is no evidence that such depression affected his ability to function independently, appropriately, and effectively.  In this regard, except for the one isolated instance of poor hygiene observed in June 2010, no problems with activities of daily living were found in the treatment records.  Also, records also repeatedly reflect that he was acting appropriate to the situation.  

The Veteran's GAF score throughout this period, ranging from 51 to 65, demonstrates that the Veteran exhibits mild to moderate levels of symptoms of a psychiatric disorder.  A review of the clinical findings from the psychiatric records does not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.  As such, a disability evaluation in excess of 50 percent for an acquired psychiatric disorder for the period from September 17, 2008 to July 16, 2012 is not warranted.

Entitlement to a disability evaluation in excess of 70 percent for an acquired psychiatric disorder from July 16, 2012.

The medical records dated July 16, 2012, state that the Veteran had a restricted range of affection, demonstrated hypervigilance and difficulty concentrating, and that his symptoms caused "significant distress or impairment in social, occupational, or other important areas of functioning."  The examiner also noted that the Veteran experienced chronic sleep impairment, impairment of short and long term memory, suicidal ideation, and impaired impulse control.  His GAF score was 45 and the examiner described the PTSD as "severe."  The examiner also found that the Veteran's PTSD resulted in "total occupational and social impairment." 

This evidence demonstrates a change in the severity of symptoms during the course of the rating period on appeal, and therefore the assignment of "staged" ratings is appropriate in this case.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The symptoms described during the July 16, 2012 examination more closely approximate a 70 percent rating. 

The Board finds that an evaluation higher than 70 percent is not warranted for PTSD for the period on appeal from July 16, 2012.  The criteria for the next highest and maximum evaluation of 100 percent have not been met.  It is acknowledged, like above, that the Veteran's symptoms cause occupational and social impairment.  Yet this impairment is not total under the rating criteria, as stated by the examiner.

The Veteran's symptoms are not commensurate with those associated with total occupation and social impairment under VA regulations.  Indeed, the symptomatology described for a 100 percent rating contemplates and individual manifesting a persistent disconnection with reality.  The Veteran's symptoms simply do not rise to this level of severe impairment.  Specifically, his thought processes and ability to communicate (speech) both have not evidenced any gross impairment.  He is not in persistent danger of hurting self or others, disoriented to time and place, and there is no evidence that he experiences memory loss to the point he forgets the names of close relatives, his occupation or his own name.  The Veteran has also often discussed relatives or acquaintances during examinations, thus revealing that total social isolation has not been shown.  Gross problems in numerous areas, which would be expected if there were total occupational and social impairment, do not exist.  In this regard, a GAF score of 45 has been assigned and, while characteristic of serious symptoms, tends to convey occupational and social impairment of substantially less severity than total.  Therefore, a rating in excess of 70 percent for an acquired psychiatric disorder from July 16, 2012 is not warranted.

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of his acquired psychiatric disorder according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's acquired psychiatric disorder is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  For the reasons set forth herein in upholding or assigning the specified ratings, the Veteran's disability on appeal has been evaluated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by service-connected acquired psychiatric disorder.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability evaluation in excess of 50 percent for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified and PTSD, for the period from September 17, 2008 to July 16, 2012 is denied.

A disability evaluation of 70 percent, but no more, for an acquired psychiatric disorder, to include anxiety disorder not otherwise specified and PTSD, from July 16, 2012 is granted.


REMAND

A remand is warranted in this case in order to adequately address the TDIU claim that is part and parcel of this appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The claims file reveals that the Veteran has not received proper notice from VA regarding his TDIU claim.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file updated outstanding or current VA medical records and/or any updated private medical records as may be reasonably identified by the Veteran.


2.  Provide VCAA notice with respect to the claim for entitlement to TDIU.  Afford the Veteran an opportunity to complete and return an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and/or other documents containing the necessary employment and education history.  Also, ask the Veteran to have his most recent employer complete and return a VA FL 29-459, Request to Employer for Employment Information in Connection with Claim for Disability Benefits, or other form asking for similar information.  

3.  After giving the Veteran full opportunity to supplement the record and undertaking any other development deemed appropriate, the RO/AMC should adjudicate the claim for a TDIU rating on a schedular basis. 

4.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond, before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


